ICJ_059_NuclearTests_NZL_FRA_1974-12-20_JUD_01_ME_04_FR.txt. 493

OPINION INDIVIDUELLE DE M. IGNACIO-PINTO

J'ai voté en faveur de l'arrêt rendu ce jour par la Cour en la présente
affaire, tout comme j’ai voté pour celui qui concerne l'affaire Australie c.
France, deux instances que la Cour a voulu considérer comme différentes
alors qu'à mon avis il fallait prononcer la jonction des deux instances.

M'en tenant aux raisons que j'avais invoquées dans mon opinion
dissidente jointe à l'ordonnance du 22 juin 1973, je ne vois pas l’utilité de
répéter encore ici les arguments déjà développés dans mon opinion indivi-
duelle jointe à l’arrêt rendu ce même jour en l’affaire Australie c. France,
lesdits arguments et raisonnements valent mutatis mutandis pour celui
rendu dans l’affaire Nouvelle-Zélande c. France.

(Signé) L. IGNACIO-PINTO.

40
